DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1, the previous 35 U.S.C. §112(b) rejections directed to the claims are withdrawn.
In view of the amendments and arguments to Claim 1, and new Claims 3-4, the previous prior art rejections directed to the previously set forth claims are maintained.  New prior art rejections are set forth towards the new claims below.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 11/10/2020 and 02/22/2021 were considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2010-163684 (Hasegawa) in view of Japanese Patent Application Publication No. JP 2006-291288 (Date).
2 to 1000 mg/m-2 and a coating weight of the P compound in terms of P is in a range of 10 mg/m-2 to 1000 mg/m-2 (instant Claim 1), and 50 mg/m-2 to 1000 mg/m-2 (instant Claim 2).
In the same field of surface-treated steel sheets, Date teaches a surface-treated steel sheet having excellent organic film adhesion and corrosion resistance (Lines 10-11), which has sufficient and improved performance in such properties over conventional chemical conversion films (Lines 149-151), and that on the surface of the plated steel sheet is one or more selected from molybdate, tungstic acid, and phosphate (Lines 165-167), wherein a total of 0.1 to 50 mg/m in terms of Mo or W and 2 to 100 mg/m of P (Lines 186 and 194) – which corresponds to or overlaps with the claimed range of a sum of the coating weight of the at least one metalate in terms of Mo or W is in a range of 10 mg/m-2 to 1000 mg/m-2 and a coating weight of the P compound in terms of P is in a range of 10 mg/m-2 to 1000 mg/m-2 (instant Claim 1) and 50 mg/m-2 to 1000 mg/m-2 (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the coating of Date as the coating for the high-strength steel sheet of Hasegawa.  One skilled in the art would have been motivated by the desire and expectation of improved and excellent organic film adhesion and corrosion resistance, as taught by Date, within the high-strength steel sheet of Hasegawa, in order to improve durability and performance.

	In regards to Claims 3-4, Date teaches that phosphoric acid is used in a treatment solution (Line 679), and that when molybdate ion or tungstate ion coexist in the vicinity of the interface, they are electrostatically charged and allow for covalent bonding (Lines 400-403, Lines 443-445), and although Date does not explicitly teach the reactants that are used to give rise to molybdate/tungstate and P compounds, Examiner notes that it would have been obvious to one of ordinary skill in the art to have utilized ionic compounds of molybdates that allow for the generation of molybdate and tungstate ions.  Furthermore, Examiner notes that the limitations directed to reactants constitute product by process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2010-163684 (Hasegawa) in view of Japanese Patent Application Publication No. JP 2015-224367 (Hirano).
In regards to Claims 1 and 2, Hasegawa teaches a method for producing a high-strength member of a formed steel sheet with coating having a tensile strength of greater than or equal to 1320 MPa (Lines 165-168), and teaches that cold rolling is performed (Line 827) – corresponding to a high-strength cold-rolled steel sheet comprising a cold-rolled steel sheet with a tensile strength of 119- MPa or more, and a coating.  Hasegawa also teaches that recently, high-tensile thin steel plates having a tensile strength of 1180 MPa or more are used as reinforcing and frame members (Lines 21-23).  However, Hasegawa does not explicitly teach that the coating comprises a P compound and at least one metalate selected from the group consisting of molybdates and tungstates, wherein a sum of the coating weight of the at least one metalate in terms of Mo or W is in a range of 10 mg/m-2 to 1000 mg/m-2 and a coating weight of the P compound in terms of P is in a range of 10 mg/m-2 to 1000 mg/m-2 (instant Claim 1), and 50 mg/m-2 to 1000 mg/m-2 (instant Claim 2).
In the same field of plated steel sheets, Hirano teaches a plated steel sheet that has a coating film (Abstract), wherein the film contains at least W, Si, and P formed on the surface of the sheet, wherein the coating amount in terms of W is 10 to 500 mg/m-2 and the ratio P/W is 0.05 to 1.0 (Claim 1) – corresponding to a coating comprising a P compound and at least one metalate selected from the group consisting of molybdates and tungstates, wherein a sum of the coating 2 to 1000 mg/m-2 and a coating weight of the P compound in terms of P is in a range of 10 mg/m-2 to 1000 mg/m-2 (instant Claim 1), and 50 mg/m-2 to 1000 mg/m-2 (instant Claim 2), for a ratio P/W of 1.0.  Hirano additionally teaches that the film plating provides the steel sheet with excellent corrosion resistance and paint adhesion (Line 176).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the film of Hirano as the coating for the high-strength steel sheet of Hasegawa.  One skilled in the art would have been motivated by the desire and expectation of improving paint adhesion and corrosion resistance, as taught by Hirano, within the high-strength steel sheet of Hasegawa, in order to improve durability and performance.

In regards to Claim 4, Hirano teaches that a water-soluble tungstate with a phosphoric acid and phosphoric acid compound (Lines 778-779), wherein the water-soluble tungstate is not particularly limited, but is sodium tungstate, potassium tungstate, amongst others (Lines 902-904) – corresponding to the P compound being at least one selected from phosphoric acid and the tungstates at least one of sodium and potassium tungstate (instant Claim 4).  Furthermore, Examiner notes that the limitations directed to reactants constitute product by process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as the applied references do not teach or suggest the features of Claim 1, as the applied references are not combinable in the manner suggested by the Office Action (Applicant’s Arguments, Pages 3-4).  Applicant argues that Hasegawa teaches a high-strength member for automobile frame members and Date is directed towards a surface-treated steel sheet excellent in organic film adhesion and corrosion resistance in beverage cans, and Hirano teaches a surface-treated steel sheet for use as a car fuel tank material – and thus there would be no reason to modify Hasegawa with either of Date or Hirano, because they are unrelated to manufacturing a high-strength member suitable for the frame members of Hasegawa (Page 4).  
In regards to Applicant’s arguments that the prior arts are apparently in separate and unrelated arts, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  In particular, as argued by the Examiners during the Interview and in the Rejections, the Examiner set forth a clear rationale to one of ordinary skill in the art to be motivated to utilize the teachings of Hasegawa in view of Date and Hirano, respectively.  Namely, 1) one skilled in the art would have been motivated by the desire and expectation of 
Applicant argues that the object of the addition of at least one of Mo and W to the coating in Date or Hirano would not improve delayed fracture properties, but instead merely improve delayed fracture properties (Page 5), but does not provide evidence on the record to support its argument, and instead argue the properties of which the inventions are directed to; however, one of ordinary skill in the art would expect products having substantially the same composition and structure to have the same properties, including those argued by Applicant.  As Applicant has not provided sufficient evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed, Applicant’s arguments regarding that the teachings of the prior art cannot be combinable constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784